Citation Nr: 1204395	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  10-48 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a right first metatarsal disability, including as secondary to service-connected residuals of a fractured right third metatarsal.

2  Entitlement to a temporary total rating for convalescence from surgical treatment for a right first metatarsal disability.

3  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and "J.C."
ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 1954 to July 1957.  These matters are before the Board of Veterans' Appeals (Board) on appeal an April 2010 rating decision of the Cleveland, Ohio VA Regional Office, which in pertinent part denied service connection for a right foot (right first metatarsal) condition, entitlement to a temporary total evaluation for convalescence from surgical treatment for a right first metatarsal disability, and entitlement to TDIU.  In October 2011, a Travel Board hearing was held before the undersigned; a transcript of the hearing is included in the claims file. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002) and the regulations implementing it apply in the instant case.  While the notice provisions of the VCAA appear to be satisfied, the Board is of the opinion that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to his claims.  See 38 C.F.R. § 3.159 (2011).

The Veteran claims that he has a right first metatarsal disability secondary to his service-connected residuals of a fractured right third metatarsal.  He contends that he began having problems with his right first metatarsal following a severe car accident in service in which he sustained injuries to his right foot, and the problems worsened following right foot surgery in 2007 with subsequent infection and further surgery.  VA treatment records indicate that the Veteran underwent an excision of a hypertrophic bone at the first right metatarsal head in April 2009.

In a September 2009 medical opinion letter, podiatric surgeon Dr. "G.W." noted the history of an automobile accident involving injuries to the Veteran's right foot in service; he noted the conservative treatment with casting and the subsequent history of multiple complications and infections involving the right foot.  Dr. G.W. noted a 2007 surgery involving all metatarsals and digits of the right foot and stated that the 2007 VA foot surgeon "related a correlation between fracture fragments of the right foot and the injury which had occurred previously based on pre-operative X-rays."  Dr. G.W. opined that the in-service right foot injury "led to multiple fracture fragments and degeneration of the metatarsals and metatarsophalangeal joints of the right foot which necessitated surgical correction ... in 2007."  Dr. G.W. noted that the Veteran developed postoperative complications and infections which led to hospitalization and further surgery to the right foot, after which the Veteran still experienced chronic swelling and stiffness of the right foot, and numbness to the digits.  Dr. W. opined that the condition was "most probably permanent with no functional improvement expected".

In an August 2010 medical opinion letter, podiatrist. "J.L." noted the Veteran's history of previous right foot surgeries in 2007 (for an infection of the right foot) and 2009, noting that it was apparent on X-ray that the surgeon had resected the metatarsal heads from one through five.  Dr. J.L.'s medical impression was of severe arthritis of the right foot, disrupted metatarsal paravella of the right foot, and metatarsalgia upon examination under the second and third metatarsals.

At the October 2011 Travel Board hearing, the Veteran testified that he first injured his right foot in a car accident in service.  He testified that, two weeks after having his right foot cast removed, he was a passenger in another car accident, and a new cast was placed on his right foot; he testified that he had the cast and was on crutches at the time of his separation from service.  He testified that his problems with his right first metatarsal worsened after undergoing surgery in 2007 for his service-connected residuals of a fractured right third metatarsal, in which "a bone was taken out of each toe".  He testified that his 2007 surgery resulted in an infection which required him to be hospitalized for almost a month, after which he underwent another operation to remove a bone spur, and he continued to experience limited movement and sensation in the four small toes of the right foot.  He testified that these complications of the 2007 surgery were also part of the original in-service injury.  He cited the September 2009 from treating podiatrist Dr. G.W.

The Veteran's only current service-connected disability is residuals of a fracture to the third metatarsal of the right foot, rated 20 percent.  

Under the revised section 3.310(b), the regulation provides that any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease will be service connected.  However, VA will not concede that a non-service-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310 (b).

VA's duty to assist includes providing for a VA examination/securing a medical opinion, when necessary.  A VA examination is necessary in a service connection claim when:  (1) There is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) there is evidence establishing that an event, injury, or disease occurred in service; (3) there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) there is otherwise insufficient competent evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  With respect to factor # 3 above the United States Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Based on the private medical opinions outlined above, the low threshold standard expressed by the Court in McLendon v. Nicholson, 20 Vet. App. 79 (2006) is met.  The Veteran has not been afforded a VA nexus examination in this matter, and such examination is necessary.  

Additionally, records of any VA treatment the Veteran may have received for the disabilities at issue are constructively of record, and must be secured.  

Furthermore, the matter of entitlement to a temporary total rating for convalescence from (the 2009) surgical treatment for a right first metatarsal disability is inextricably intertwined with the service connection claim for a right first metatarsal disability, and consideration of that matter must be deferred pending resolution of that service connection claim.  Similarly, the matter of entitlement to a TDIU rating is inextricably intertwined with service connection claim on appeal (and several pending claims of service connection), and consideration of that matter must be deferred pending resolution of the service connection claims.

[The Board notes that, at the Travel Board hearing, the Veteran questioned the effective date of the award of a 20 percent rating for his residuals of fracture to the right third metatarsal.  An October 2008 rating decision granted a 20 percent rating for residuals of fracture to the right third metatarsal effective February 9, 2007; a temporary total evaluation for convalescence following surgery effective May 21, 2007; and resumed the 20 percent rating effective August 1, 2007.  The Veteran was notified of this rating decision in a March 2009 letter.  He did not timely submit a Notice of Disagreement regarding the effective date of the increased rating of 20 percent; therefore, the October 2008 rating decision is final.]
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO should secure for association with the claims file copies of the complete clinical records (those not already associated with the claims file) of all VA evaluations and/or treatment the Veteran has received for the disabilities at issue.  

2.  The RO should then arrange for the Veteran to be examined by an podiatrist or orthopedic surgeon to determine the nature and likely etiology of all of his current right foot pathology, and in particular whether or not any pathology of the right first metatarsal is secondary to (was caused or aggravated by) his service-connected residuals of a fractured third metatarsal, including as due to the 2007 right foot surgery.  The Veteran's claims file (including this remand) must be reviewed by the examiner in conjunction with the examination.  Based on examination of the Veteran and review of his claims file, particularly the private medical opinions cited by Drs. G.W. and J.L., the examiner should provide an opinion responding to the following:  

a)  Please identify (by diagnosis) all current right foot pathology, specifically regarding the first and third metatarsals.  

b)  What is the most likely etiology of each right first metatarsal disability entity diagnosed?  Specifically, is it at least as likely as not (a 50 % or better probability) that any right first metatarsal pathology or impairment has resulted from (was caused or aggravated by) the residuals of the fractured third metatarsal, including as due to the 2007 right foot surgery?

The examiner must explain the rationale for all opinions, citing to supporting factual data or medical texts/treatises, as appropriate.  

3.  The RO should then readjudicate the claims on appeal, including the matter of entitlement to a temporary total rating for convalescence from surgical treatment for a right first metatarsal disability (in light of the determination on the service connection claim for the right first metatarsal disability); and TDIU in light of the instant service connection claim, as well as other pending claims of service connection.  If any claim remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

